Citation Nr: 1511705	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic low back pain, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 10 percent rating for the low back disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a new examination to assess the current level of severity of his service-connected low back disability.  The evidence reflects that the last VA examination of record, conducted in October 2010, was inadequate for rating purposes.  See May 2013 Representative Statement.  Furthermore, the Veteran has submitted evidence since the October 2010 examination in support of his argument that his disability has worsened since that examination.  

Accordingly, the case is REMANDED for the following action:

1. Enlist the assistance of the Veteran and/or his representative to identify and associate with the claims file any outstanding pertinent treatment records referable to the treatment of his low back disability, to include any outstanding and relevant VA treatment records from October 2011.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected chronic low back pain.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




